DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of the base layer, buffer, and protective layer laminated in that order in the reply filed on 7/2/2021 is acknowledged.
However, after further search and consideration, it has been determined that there is no undue burden in examining both species. Therefore, the election requirement mailed 5/5/2021 is withdrawn and all the claims will be examined together.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the lens is intended to be part of the lens protective structure or not. The lens protective structure does not seem to include a lens 
Regarding claim 2, for the same reasons discussed above for instant claim 1, it is not clear if the lens is a part of the claimed article. Also, for the same reasons as discussed above, Examiner will assume the main body is capable of being adjacent to and in contact with a lens.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (CN 207752170 U).
Regarding claim 1 and 2, Tan discloses a lens protective film [0002] with a lens protective main body ([0023]) which comprises a second adhesive with a hole (base layer), a polyester layer with a hole (protective layer or buffer layer), a first adhesive layer with a hole (alternative buffer layer), a polycarbonate layer (alternative protective layer), and a antistatic layer ([0023] and [0028]). The holes overlap and can accommodate a lens ([0026] and Fig. 2) and all the layers have a handle extending from the body (Fig. 2). 
Regarding claims 3 and 4, the base layer may be considered the second adhesive layer or the polyester layer, the buffer layer may be considered the polyester layer or the first adhesive layer, and the polycarbonate layer may be considered a protective layer which covers the holes ([0020] and Fig. 2) and will be stacked or laminated in the order of second adhesive layer, polyester, first adhesive layer and polycarbonate.
Regarding claims 6-8, the main body of the lens further comprises an antistatic layer (solder mask layer) and has a handle on the main body ([0023] and Fig. 2) and will be stacked in the order of the second adhesive layer, the polyester layer, the first adhesive layer, the polycarbonate layer, and the antistatic layer. Since the antistatic layer is not adhered with an adhesive, it would be expected that it may be detached from the polycarbonate layer. Further, give the antistatic layer is a separate layer, it would be expected that some amount of force would allow for the layer to be detached.
Regarding claim 9, the second adhesive layer may be considered the base layer, the polyester layer may be considered the buffer layer, the first adhesive layer may be considered the insulating layer, the polycarbonate layer may be considered the 
Regarding claim 11, in the alternative, the second adhesive layer may be considered the base layer, the polyester layer may be considered a protective layer, and the first adhesive layer may be considered the buffer layer laminated in that order ([0023] and Fig. 2).
Regarding claims 13 and 14, the main body of the lens further comprises an antistatic layer (solder mask layer) and has a handle on the main body ([0023] and Fig. 2) and will be stacked in the order of the second adhesive layer (base), the polyester layer (protective), the first adhesive layer (buffer), the polycarbonate layer (insulating layer), and the antistatic layer (solder mask). Since the antistatic layer is not adhered with an adhesive, it would be expected that it may be detached from the polycarbonate layer. Further, give the antistatic layer is a separate layer, it would be expected that some amount of force would allow for the layer to be detached.
Regarding claims 15 and 16
Regarding claim 16, given the lens protective main body is adhered to the lens with an adhesive layer and is not formed integrally with the lens, the lens protective main body is considered removable from the lens ([0028]).
Regarding claim 18, in the alternative, the second adhesive layer may be considered the base layer, the polyester layer may be considered a protective layer, and the first adhesive layer may be considered the buffer layer laminated in that order ([0023] and Fig. 2).
Regarding claim 20, the main body of the lens further comprises an antistatic layer (solder mask layer) and has a handle on the main body ([0023] and Fig. 2) and will be in the order of the second adhesive layer (base), the polyester layer (protective), the first adhesive layer (buffer), the polycarbonate layer, and the antistatic layer (solder mask). Since the antistatic layer is not adhered with an adhesive, it would be expected that it may be detached from the polycarbonate layer. Further, give the antistatic layer is a separate layer, it would be expected that some amount of force would allow for the layer to be detached.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 1, 11, or 15 above, and further in view of Wang et al. (US Pub. 2013/0162891 A1).
Regarding claim 5 and 19, Tan discloses the article of claim 1 or 15 as discussed above. Tan does not specifically disclose the light transmittance of the polycarbonate layer over the lens. 
Wang discloses an image capturing device which includes a lens and sapphire lens over the lens (abstract, [0038] and Fig. 59(c)) where the additional lens provides protection for the camera lens ([0012]) and has a transmittance of at least above 80% ([0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polycarbonate protective film in Tan should have a transmittance of at least 80% as taught in Wang as a known suitable light transmittance for a layer that is protecting a camera lens (Tan, [0004] and Wang, [0012]).
Regarding claim 12, Tan discloses the article of claim 11 as discussed above. However, the polyester layer which is identified above as the protective layer does not appear to require light transmittance as discussed above. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place an adhesive with a hole between the polycarbonate layer and antistatic layer to improve adhesion between the two layers which is suggested in Tan which 
Wang discloses an image capturing device which includes a lens and sapphire lens over the lens (abstract, [0038] and Fig. 59(c)) where the additional lens provides protection for the camera lens ([0012]) and has a transmittance of at least above 80% ([0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polycarbonate protective film in Tan should have a transmittance of at least 80% as taught in Wang as a known suitable light transmittance for a layer that is protecting a camera lens (Tan, [0004] and Wang, [0012]).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.